           Case 2:19-cv-00910-TLN-DB Document 81 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9
                       UNITED STATES DISTRICT COURT
10                    EASTERN DISTRICT OF CALIFORNIA
11

12   SILVIA SOTO, et al,                        Case No.: 2:19-CV-00910-TLN-DB
13
              Plaintiffs,
14
                                                 ORDER
15     vs.
     COUNTY OF SACRAMENTO,
16
     BLAKE GRINDER, KENNETH
17   LLOYD, JOHN HIGLEY, ANDREW
18
     GARSIDE, GREG WHITE, KELLEY
     BUNN, GREGORY JOHNSON,
19   CHARLES GAILEY, SCOTT JONES,
20   PATRICIA ROBINSON-HARD and
     Does 1 through 100, et al.
21

22             Defendants
23

24
           Before the court is the Parties’ Joint Notice of Settlement and Stipulation.
25

26   The parties have stated that they have reached a settlement and request additional
27
     time to finalize and document the settlement of this matter. Having read and
28


                                            ORDER
           Case 2:19-cv-00910-TLN-DB Document 81 Filed 08/02/21 Page 2 of 2


 1
     considered the parties’ stipulation, and good cause appearing therefrom, IT IS

 2   HEREBY ORDERED as follows:
 3
           The matter will be continued to October 31, 2021, by which time Plaintiffs
 4

 5   are to file a dismissal of the entire action pursuant to Rule 41(a)(1)(A)(ii) of the
 6
     Federal Rules of Civil Procedure, or to otherwise file a status report documenting
 7

 8
     the progress of their final settlement orders.

 9         IT IS SO ORDERED.
10

11

12   Dated: August 2, 2021
                                                      Troy L. Nunley
13
                                                      United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                             ORDER
